Exhibit 32 CERTIFICATION* PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Vineyard National Bancorp (the “Company”) on Form 10-Q for the three and six months ended June 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigneds hereby certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that to the undersigneds’ best knowledge and belief: (a) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated this11th day of August, 2008 Vineyard National Bancorp ("Company") /s/ James G. LeSieur James G. LeSieur Interim Chief Executive Officer /s/ Gordon Fong Gordon Fong Executive Vice President and Chief Financial Officer * A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
